Citation Nr: 0201950	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  90-50 268	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 
1982, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total disability rating before June 3, 
1982 based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kevin J. Barry, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from May 1969 to 
December 1971 (including service in Vietnam from November 
1969 to October 1970) and from January 1981 to June 2, 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a June 29, 2000, 
decision of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) (Court) which vacated a November 25, 1997, 
Board decision wherein the Board, among other determinations, 
denied the veteran's appeal for an effective date earlier 
than June 3, 1982, for the grant of service connection for 
post-traumatic stress disorder (PTSD).  The Board found that 
the veteran had abandoned prior claims for service connection 
for a psychiatric disorder filed in June 1973 and November 
1976 and had not reopened his claim until after separation 
from his second period of active service on June 2, 1982.  

The November 1997 Board decision involved an appeal from a 
February 2, 1995, rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision was the culmination of 
extensive and complex adjudication involving PTSD that took 
place following the granting of service connection for the 
disorder by a decision of the Board issued on March 30, 1988.  
The RO implemented that award by a rating decision of April 
11, 1988, which assigned a 30 percent rating for PTSD from 
June 3, 1982.  A January 1990 rating decision raised the 
rating to 50 percent from September 1, 1988.  A Board 
decision of June 1992 assigned a total (100 percent) 
schedular rating for PTSD.  In the February 1995 RO rating 
decision, which followed a November 1993 Court decision 
involving other issues, the RO reviewed the effective date of 
the PTSD award.  Finding that the evidence as a whole 
consistently indicated that the veteran had been severely 
impaired by PTSD since the time of his reopened claim in 
1982, the RO assigned a total schedular rating from June 3, 
1982, the original effective date of the service connection 
award.  

On appeal to the Court, the Secretary alleged various errors 
on the part of the Board in connection with the PTSD 
adjudication which required remand for adjudication: (1) the 
Board erred by failing to consider arguments by the veteran 
for an earlier effective date on the basis of clear and 
unmistakable error (CUE) in a March 1988 rating decision, and 
(2) the Board had entered erroneous findings of fact with 
respect to the date of receipt of various medical statements 
as the basis for the finding that the veteran had abandoned 
his 1973 and 1976 service connection claims.  The Court 
rejected the veteran's contentions that it should make its 
own factual findings but accepted the Secretary's concessions 
of error and remanded the case for readjudication.  A 
personal hearing before the undersigned member of the Board 
was conducted in May 2001. 

TDIU.  Pursuant to the June 2000 Court order, the Board must 
also address the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  A TDIU was originally denied by 
rating decisions of March and August 1990.  On appeal, the 
June 1992 Board decision held that the TDIU issue was moot in 
view of the assignment of a 100 percent schedular rating for 
PTSD.  In 1993, the Court subsequently vacated the June 1992 
Board decision as to other issues but left intact the total 
schedular rating for PTSD.  In pleadings filed with the 
Court, the veteran requested that the Board be ordered to 
address the individual unemployability issue.  Though the 
Court's order did not refer to TDIU, the Board took 
jurisdiction of the TDIU issue in May 1994 and issued a 
remand order to undertake additional development pursuant to 
the Court order.  In its rating decision of February 1995, 
the RO found that prior rating decisions had not committed 
CUE in not awarding a TDIU for any period before the June 3, 
1982, reopened claim.  

In the vacated November 25, 1997, decision, the Board noted 
that a TDIU cannot be assigned where a veteran is in receipt 
of a 100 percent schedular rating for service-connected 
disability and that the issue of TDIU entitlement after 
June 3, 1982, was therefore moot.  See 38 C.F.R. § 4.16(a); 
ZP v. Brown, 8 Vet. App. 303 (1995).  The Board further noted 
that the issue of TDIU entitlement before June 3, 1982, had 
not been adjudicated by the RO and was therefore not properly 
before the Board; in the introduction to the decision, the 
Board referred the matter to the RO for appropriate action.  
On appeal before the Court, the Secretary alleged that by not 
adjudicating the TDIU claim, the Board had failed to comply 
with the November 1993 Court remand.  The Court accepted the 
Secretary's concession of error and ordered that the issue be 
readjudicated on remand to the Board.  

CUE.  The Secretary's concession of error regarding the 
Board's failure to address the appellant's allegations of CUE 
in the RO decision of "March 1998" [apparently an erroneous 
reference to an RO rating decision of April 11, 1988], was 
clearly a response to arguments presented in a July 1994 
brief wherein the attorney couched essentially all of the 
veteran's contentions on appeal in terms of CUE involving 
past RO and Board decisions.  With respect to the April 11, 
1988, rating decision, he alleged CUE consisting of, inter 
alia, the inadequacy of the 30 percent rating assigned for 
PTSD, the RO's alleged failure to review all records on file 
to ascertain the true date from which the claim had been 
prosecuted, and the failure to consider all medical evidence 
from before 1982.  Other CUE contentions involved alleged VA 
failure to account for the diagnoses assigned for the 
veteran's psychiatric disorder, breach of the duty to assist, 
failure to give adequate reasons and bases, and failure to 
resolve reasonable doubt in the veteran's favor.  

In light of the Secretary's concession, the undersigned 
subsequently inquired at the May 30, 2001, hearing as to 
whether the veteran intended to pursue a claim based on CUE.  
The veteran's attorney replied in a June 6, 2001, letter that 
he and the veteran did not believe "that CUE in this April 
1988 rating decision (or in any of the other 1980 VARO and 
BVA decisions) are necessary issues before the Board . . ."  

Notwithstanding this clarification of the veteran's desires, 
additional comment with respect to CUE is required.  The 
veteran did not expressly appeal the April 11, 1988, rating 
decision which selected that date as the effective date of 
the service connection award.  His failure to dispute the 
effective date determination may have reflected the fact that 
he was not provided formal notification of it.  In any case, 
when the RO in February 1995 increased the schedular rating 
for PTSD from 30 percent to 100 percent and assigned a June 
1982 effective date, it did not contest the finality of the 
April 1988 determination.  The fact that the February 1995 
rating decision focused on a review of the evidence deemed to 
show total disability due to PTSD throughout the entire 
period since 1982 suggests that the RO considered the 
veteran's claim to remain in a pending status throughout the 
entire period.  Whether the RO considered the April 1988 
determination to have been the result of CUE was not 
articulated.  More likely, the RO took into account that the 
veteran was never furnished written notice of the rating, but 
this too was unstated.  Either way, the implicit finding that 
the claim had remained in a pending status since 1982 is 
favorable to the veteran and is not subject to further review 
on appeal.  Nolen v. Gober, 22 F.3d 1356 (Fed. Cir. 2000).  

The Board does not interpret either the Secretary's motion or 
the Court's order as an order specifically requiring that the 
April 1988 rating decision be deemed final as to the 
effective date of the service connection award or that a 
determination as to CUE be undertaken irrespective of any 
other circumstance.  A judicial finding to that effect would 
be the "law of the case" which would be binding on the Board.  
See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
("[Q]uestions settled on a former appeal of the same case are 
no longer open for review").  Instead, the Board finds that 
it is required only to consider the matter in a manner that 
does not repeat its prior "error" of addressing the "wrong 
issue."  Given the reversal of the attorney's position 
regarding the need for CUE determinations in this case, the 
absence of formal notice to the veteran of the April 1988 
rating decision, and the implicit finding of the RO that the 
claim had remained open since 1982, the Board finds that this 
end may be achieved without a CUE review of the April 1988 
decision, which would necessitate that the case first be 
remanded to the RO for initial CUE adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board is 
free to readjudicate the question of whether claims filed 
before June 1982 were abandoned.  

Additionally, some of the allegations of CUE raised by the 
attorney in the July 1994 brief have been rendered moot by 
the subsequent award of a total schedular rating from June 
1982.  To the extent that any matters raised as CUE 
allegations may remain unresolved, such matters are deemed to 
have been withdrawn from the appeal by the attorney's June 
2001 letter and will not be addressed further.  

Withdrawn issues.  In addition to the foregoing matters, the 
November 1997 Board decision addressed the further issue of 
entitlement to service connection for an organically-based 
headache disorder.  By its rating decision of February 1995, 
the RO had previously expanded the grant of service 
connection for PTSD to include headaches as a manifestation 
of that disorder which were thus included within the 
100 percent rating.  The Board's November 1997 decision 
remanded to the RO the issue of entitlement to service 
connection for coexisting but separately ratable organically 
based headaches for additional evidentiary development and 
readjudication.  At the May 30, 2001, personal hearing before 
the undersigned member of the Board (p. 2 of transcript), the 
veteran withdrew his claim for service connection for an 
organically-based headache disorder.  As the appeal has been 
withdrawn, it cannot be further considered by the Board.  
38 C.F.R. § 20.204 (2001).  

State of the file.  The evidentiary and adjudicative record 
in this case is extensive, consisting of 10 volumes of 
documents.  The volume of the record and the number and 
nature of the contentions raised by the veteran combine to 
make this appeal unusually complex.  In an effort to simplify 
the case on appeal, the veteran's attorney has suggested that 
the Board limit its review to the record before the Court in 
June 2000, which included the relevant documents designated 
by both the Secretary and the veteran for the purpose of the 
Court appeal.  The complete Court record is not customarily 
made available to the Board, though the Board may obtain 
access to all or part of it on request if a proper need 
arises.  Reliance on the Court record as the sole basis for 
Board adjudication, however, would seem to be precluded by 
38 C.F.R. § 7104(a), which requires that decisions of the 
Board "be based on the entire record in the proceeding and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation."  Accordingly, 
the Board finds that reexamination of the original file in 
its entirety is required.  In addition, compliance with the 
Court's order that the Board perform fact-finding as to which 
documents were of record and when would be impossible without 
scrutiny of the original record, as would the preparation of 
an adequate response to contentions regarding alleged 
disorganization of the file and loss of documents.  


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for an acquired psychiatric disorder in June 1973.  

2.  By letters dated July 6, 1973, and March 11, 1974, the 
veteran was requested to provide additional evidence to 
support his claim within one year.

3.  The veteran did not respond to either letter within the 
specified period.  

4.  The veteran filed a new claim for service connection for 
an acquired psychiatric disorder in November 1976.  

5.  At the time the veteran filed a claim for a total 
disability rating for compensation purposes in November 1976, 
service connection had not been established for PTSD or any 
other disability.

6.  By a letter dated January 4, 1977, the veteran was 
requested to provide additional evidence to support his claim 
within one year.  

7.  The veteran did not respond to the letter within the 
specified one year period.  

8.  The veteran thereafter did not submit additional evidence 
or express an intent to apply for service connection for a 
psychiatric disorder until July 1982.  

9.  At no time before June 1982 was service connection in 
effect for any disability.  

10.  In March 1988, the Board granted service connection for 
PTSD; the RO subsequently assigned an effective date of June 
3, 1982, the day after the day of discharge from the 
veteran's second period of active service. 


CONCLUSIONS OF LAW

1.  Claims for service connection for a psychiatric disorder 
filed by the veteran in June 1973 and November 1976 were 
abandoned.  38 U.S.C.A. §§ 501(a), 5107(a), 7104 (West 1991); 
38 C.F.R. §§ 3.109(b) (as in effect from 1973 to 1982); 
38 C.F.R. § 3.158(a) (as in effect from 1973 to 1982).  

2.  An effective date earlier than June 3, 1982, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 501(a), 5107(a), 5110(a) (West 1991); 
38 C.F.R. §§ 3.158(a), 3.400(b) (2001).  

3.  The claim for a total disability rating for compensation 
purposes based on individual unemployability before June 1982 
is denied as a matter of law.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (2001); Sabonis v. Brown, 
6 Vet. App. 246, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Service department medical records pertaining to the first 
period of active service show that on preenlistment 
examination the veteran denied a history of psychiatric 
symptoms and that no psychiatric abnormalities were reported 
on examination.  In March 1971, the veteran was seen at a 
military health clinic in Oakland, California, for complaints 
of nervousness.  It was reported that he "[did] not want to 
see the psychiatrist at present."  Valium was prescribed.  In 
September 1971, he was seen at a medical clinic at Fort Hood, 
Texas, after being assaulted in the barracks.  He was treated 
for ecchymoses of the left eye and for first and second 
degree burns of the chest wall.  In a report of medical 
history executed in November 1971 in connection with 
examination for separation from service, the veteran denied a 
history of depression or excessive worry, loss of memory or 
amnesia, or periods of unconsciousness.  He denied having 
been treated for a mental condition or having been a patient 
in a type of hospital.  Psychiatric examination was reported 
as normal.

In September 1972 the veteran submitted an application for 
education benefits under 38 U.S.C.A. Chapter 34.  He 
thereafter received VA education benefits with which he 
participated in various educational programs in California, 
Florida, and Connecticut through May 1981.  None of the 
various documents associated with receipt of VA educational 
benefits contains an expression of intention by the veteran 
to apply for service connection for any disability.  

The veteran submitted his original claim for VA benefits, a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, to the VA Regional Office in San Francisco, 
California, on June 5, 1973.  The disability for which the 
claim was made was identified as "extreme nervous condition--
1970."  The veteran claimed to have been treated for his 
nerves from November 1970 to August 1971 at the Oakland Army 
Base dispensary and at the Letterman Army Hospital in San 
Francisco.  He reported post service treatment for nerves and 
anxiety in December 1972 from a Dr. Rossman and a Dr. Green 
in Berkeley, California.  He checked the box signifying that 
he had not been hospitalized or furnished hospitalization or 
domiciliary care within the past three months.  The veteran 
provided the names of three persons other than physicians who 
knew the facts of the disability at issue, specifically, 
[redacted], [redacted] and [redacted].  

A deferred or confirmed rating decision sheet dated June 29, 
1973, indicated that the veteran's service medical records 
had been requested two days earlier and that medical data had 
been requested from Dr. Rossman.  

By a letter dated July 6, 1973, the veteran was advised that 
because he had not filed his service connection claim within 
one year after discharge from service, he should furnish 
medical evidence from doctors who had treated him 
continuously since that date.  He was advised that he was 
also free to submit statements from persons who had personal 
knowledge of his disabilities.  The need for reports from Dr. 
Rossman and Dr. Green was specifically noted.  The letter 
informed the veteran that the requested evidence should be 
submitted as soon as possible, preferably within 60 days, but 
that in any case it must be received by VA within one year of 
the letter, and that otherwise, benefits might not be paid 
before the date of its receipt if entitlement was 
established.  The letter was mailed to the veteran's latest 
address of record.  

In October 1973 an additional request to the service 
department was made for service medical records, including 
records from the Oakland Army Base dispensary and the 
Letterman Hospital in San Francisco.  Later that month the 
service department returned the form bearing the following 
inscription:  "Health record does not contain alleged 
treatment, record of alleged treatment have been requested 
from L.G.H. San Francisco, CA."  In December 1973 the 
Letterman General Hospital in San Francisco informed the San 
Francisco Regional Office that no records for the patient 
pertaining to treatment for a nervous condition in August 
1971 had been found.  

In January 1974 the Regional Office informed the VA Medical 
Center in San Francisco that the veteran had filed a claim 
for service connection for a nervous condition and requested 
copies of any examination reports and outpatient treatment 
records pertaining to that condition.  Received in February 
1974 were records containing entries dated from January to 
March 1973 showing treatment and evaluation for a skin 
disorder.  

The San Francisco Regional Office on March 11, 1974, sent a 
letter to the veteran at his latest address of record wherein 
the veteran was notified that review of Army medical records 
did not show that he had received treatment for a nervous 
condition in service.  The letter advised him that in order 
to obtain further consideration of his claim, he should 
verify Dr. Rossman's current address and complete a VA 
Form 21-4142, which was enclosed.  He was also asked to have 
Mr. [redacted], Mr. [redacted] and Mr. [redacted] furnish statements 
regarding their acquaintances with him and their observation 
of his nervous disorder.  

The veteran filed a second VA Form 21-526 on November 24, 
1976, to claim service connection for a nervous disorder.  He 
stated that he had been treated in service and had received 
treatment from several physicians since service.  He 
indicated that "medical records should be available at 4501 
Broadway (Welfare).  Consent is given to obtain same."  He 
reported post-service treatment from a Dr. Funk in Berkeley, 
California, indicating that medical records were available at 
the Welfare Department at 4501 Broadway, Oakland, California.  
He claimed to be totally disabled, stating that he had last 
worked in November 1976 and that he had filed a claim for 
Social Security benefits on November 16, 1976.  

The RO mailed a letter to the veteran on January 4, 1977, at 
his latest address of record which advised that available 
records did not show that he received treatment for a nervous 
condition during service and that no further action would be 
taken on the claim unless he submitted evidence that the 
condition was incurred in or aggravated by service and that 
it still existed.  The letter advised that the best type of 
evidence would be statements from physicians who had treated 
him during or after service.  The letter provided detailed 
information as to the type of information that should be 
included in statements from physicians or other persons 
submitted in support of the claim.  

VA education records show that in November 1977 the veteran 
advised VA that it had become necessary for him, due to 
illness, to reduce his units from 12 to 9 during the fall of 
1977.  He submitted a statement the following month advising 
that he had withdrawn from classes because he had become ill 
around the 1st of November and had dropped his classes 
entirely later that month.  He was being treated for a 
nervous condition by Dr. John Gillette but had been cleared 
by his doctor to return to school in January 1978.  He 
advised in September 1978 that he had withdrawn from his 
summer session classes at the end of June 1978 because of 
medical and personal problems which he did not specify.  An 
August 1979 enrollment certification from Cabrillo College 
advised VA that the veteran would not be attending school in 
the fall.  The veteran was reported to have a CETA job and 
hoped that it would help him with his emotional problems so 
that he could return to school later.  

1982 Claim.  The file contains a report of contact dated 
July 28, 1982, indicating that the veteran had contacted the 
Disabled American Veterans, his accredited representative at 
that time, and was claiming service connection for a nervous 
condition.  

Medical records from the veteran's second period of active 
military service from January 1981 to June 2, 1982, show that 
no psychiatric abnormalities were complained of or found on a 
pre-service examination performed in October 1980.  In May 
1981, when seen at a clinic for complaints related to the 
back, it was reported that the veteran had been diagnosed as 
a borderline schizophrenic.  He was still being treated for 
the problem as well as for severe anxiety.  On examination in 
June 1981 for purposes of excess leave, the veteran 
complained of insomnia, nervousness and worry with respect to 
Army life.  He stated that he was forgetful.  He was taking 
Mellaril for his nerves.

The record contains a number of private medical reports 
which, for reasons later indicated in this decision, appear 
to have been submitted in 1982 and 1983.  Those private 
medical reports pertaining to the period before June 1982 
consist of the following:

(1)  A January 1977 report from G. D. 
Karalis, M.D., who reported having first 
seen the veteran in November 1976.  The 
symptoms observed at that time were 
deemed sufficient to justify a diagnosis 
of borderline schizophrenia.  

(2)  A July 1973 statement from J. C. 
Morris, M.D., who had examined the 
veteran in connection with a claim with 
the Alameda Welfare Department.

(3)  An August 1973 statement from P. 
Berg, Ph.D., who had examined the veteran 
the month before for purposes of an 
application for Aid to Needy Disabled.  
The diagnosis was schizoid personality.  

(4)  A November 1977 report from J. R. 
Gillette, M.D., a psychiatrist.  The 
clinical impressions included moderate 
indigenous nonpsychotic depression.  

(5)  A report of psychological testing 
performed in December 1978 by Sheila 
Lynch, Ph.D., on referral by Dr. 
Gillette.  

None of the foregoing medical reports bears a VA date-stamp 
showing the date of its receipt.

Other private medical evidence dated and/or received after 
June 1982 includes the following:  

(1)  Statements received in August 1982 
from Russell Bates and Sandy Moore 
concerning the veteran's psychiatric 
status.  Neither statement was dated but 
each bore August 1982 date stamps by the 
Disabled American Veterans and the VA.  

(2)  A statement received in September 
1982 from R. W. Driver, a team leader at 
a Vet Center who had first met the 
veteran in November 1981.  He indicated 
that he and the veteran discussed matters 
which included recent employment 
ventures, psychiatric symptoms associated 
with Vietnam, participation in treatment 
programs and the veteran's move to 
Connecticut.

(3)  A September 1982 statement from D. 
Macey, an outreach specialist at the Vet 
Center, who indicated that the veteran 
was at the State hospital requesting 
paperwork to be mailed for some "local 
benefits."  

(4)  Additional documents which appear to 
be associated with the veteran's 
application for benefits from a 
California State Agency.  The documents 
do not bear a VA date-stamp but were 
date-stamped by the California Agency as 
having been received in January 1977.  
Included is an information report dated 
in June 1973 and a psychiatric evaluation 
report showing a diagnosis of severe 
anxiety neurosis.  Also included is an 
undated statement from A. Green, M.D., 
showing a December 1972 diagnosis of 
anxiety.  The report noted that the 
veteran had been seen by a Dr. Rossman on 
a different date in December 1972 and 
that the diagnosis had been anxiety.  

(5)  An October 1982 statement from 
Marilyn Colbert of the Veterans 
Assistance Center reporting that she had 
been doing readjustment weekly counseling 
with the veteran since July 1982.  

(6)  An October 1982 statement from G. D. 
Karalis, M.D., who advised that the 
veteran had returned to the office on a 
regular basis as of April 1981.  The 
diagnosis was schizophrenia.

(7)  A May 1981 report from S. J. Joseph, 
M.D., a psychiatrist with the California 
Department of Public Health, Mental 
Health Division.  The veteran had 
received treatment at the clinic since 
April 1981.  The report was not date-
stamped.

(8)  A July 1982 statement from A. R. 
Levy, M.D., received by the VA in 
December 1983.  All areas of intellectual 
and emotional functioning were found to 
be impaired.  

(9)  A report from Community Valley 
Hospital received in March 1983 
pertaining to a February 1983 admission.  
The Axis I diagnosis was dependence on 
opioid and other nonalcoholic substances.  

(10)  A May 1983 statement from Dr. 
Karalis.  The diagnosis was possible 
borderline personality disorder. 

(11)  A May 1982 report by Y. Pothiawala, 
M.D., who conducted a psychiatric 
evaluation of the veteran for the Bureau 
of Disability Determination Services.  

VA medical records show that the veteran was hospitalized at 
a VA facility from December 1981 to January 1982 for 
treatment of polysubstance abuse.  He was hospitalized by VA 
in March 1982 for mixed substance abuse and atypical 
depression.  He was rehospitalized in September 1982.  There 
was no Axis I diagnosis.  The Axis II diagnosis was 
personality disorder. 

In August 1982 the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he expressed 
frustration resulting from a January 1977 "military letter" 
to the effect that available records did not show that he had 
been hospitalized in Vietnam.  He stated that he was not 
lying about the hospitalization and that the past 12 years 
had been miserable for him because of his Vietnam 
experiences.  He stated that ["My] doctors and social workers 
are submitting evidence of my mental and nervous condition 
since Nam."  

The veteran underwent a VA examination in November 1982.  The 
diagnoses on Axis I included chronic PTSD and a past history 
of mixed drug abuse.  The report noted that the claims file 
included a lot of psychiatric evaluation reports, including 
the following: a July 1973 evaluation by Dr. J. Morris, a 
report of psychological testing in August 1973 by Dr. Berg, a 
1977 report from a doctor whose name was illegible, a January 
1977 report from Dr. Karalis, a December 1978 psychological 
testing report from Shiela Lynch, Ph.D., a May 1982 
psychiatric report from a Dr. Pothiawala, and a July 1982 
psychological testing report from Dr. Albert Levy.  

Hearings.  The RO denied service connection for a psychiatric 
disorder in March 1985.  In connection with an appeal of that 
denial, the veteran testified at a hearing at the RO in May 
1986.  He related that in 1972, after leaving service, he had 
gotten on "ATP" at the suggestion of his representative, who 
told him that the VA took a long time to process claims 
involving psychiatric disorders.  The veteran thought he had 
"started out" in Oakland or somewhere on Clay Street or 
"somewhere like that."  Page 31 of the transcript contains 
the following testimony:  

"Then I went to Fort Miley a couple of times.  
They lost my paperwork.  Then my disability 
came [through], and I stopped pushing it or 
following up.  I thought that [I] was told[ ] 
that I should follow suit upon these things.  
Then in '76 I hit them again like I don't want 
to be on Social Security."  (Emphasis 
supplied).  

By a decision of March 1988, the Board granted service 
connection for PTSD.  The RO on April 11, 1988, assigned an 
effective date of June 3, 1982, for the service connection 
grant, the day following separation from the second period of 
active service.  

The Board of Veterans Appeals awarded a total schedular 
evaluation for PTSD in June 1992, and the RO subsequently 
assigned an effective date of September 1, 1988, for that 
rating.  The February 1995 rating decision revised the 
effective date as June 3, 1982, the effective date previously 
assigned for the service connection award.  

In connection with an appeal of the effective date assigned 
by the RO, the veteran testified at a March 1997 hearing 
before the Board that he had, in fact, responded to the 
letters of 1973 and 1976 by submitting medical evidence but 
that the material had not been placed in his file.  He 
accused the San Francisco Regional Office of "having it in 
for him" and ignoring evidence favorable to him.  He claimed 
that he provided a "constant flow" of documents to the VA 
during the period from 1973 through 1978.  He alleged that 
the VA knew on the basis of material that he submitted that 
he was psychiatrically disabled unemployable, arguing that 
his VA education records showed that he had psychiatric 
problems of such severity that he could not continue his 
schooling and that the VA knew he was in receipt of Social 
Security and ATP benefits.  He asserted that when he filled 
out his original claim in 1973 with VA assistance, his 
friends [redacted] and [redacted] had been present and 
had submitted statements on his behalf that very day.  He 
stated that he was told by a VA employee that the employee 
would obtain evidence to support the claim but that he had 
not done so.  

The evidence of record includes a copy of an August 1983 
decision by a Social Security Administration administrative 
law judge awarding benefits to the veteran based on 
psychiatric disability.  The decision stated that the veteran 
had previously been found to be disabled beginning in 
November 1976 due to schizophrenia and severe anxiety 
neurosis and that he had been later informed that his 
disability had ceased in May 1982.  

The veteran testified at a further hearing before the Board 
on May 30, 2001.  He insisted that he had submitted numerous 
copies of statements by Dr. Berg, Dr. Karalis and other 
physicians to the VA following his 1973 and 1976 applications 
and that the earliest copies of those documents acknowledged 
by the VA, which were claimed to have been received in 1983, 
were not the earliest copies submitted.  The veteran 
testified at length that he had submitted copies of the 
medical reports, beginning with Dr. Berg's report in 1973, to 
the California ATP program located at 4501 Broadway in 
San Francisco, arguing that the VA was on notice that the 
reports were of record at that office but made no effort to 
obtain them in adjudicating the service connection claims and 
did not adequately follow through on his case.  He alleged 
that VA had continuously lost medical records favorable to 
his claim, including three statements submitted in 1973 from 
[redacted], [redacted] and [redacted] and that the 
San Francisco RO had lost the reports from Dr. Rossman and 
Dr. Green.  He charged that the VA had even asked him to 
provide additional copies of medical records that he had 
already provided in the past.  He argued that VA had a 
heightened duty to assist him because his service medical 
records for the period of Vietnam service were lost or 
missing for no fault of his own.  He described attempts to 
verify the submission of his documents through walk-in checks 
at the RO in 1977 as well as phone calls by him and by 
Dr. Karalis.

The veteran's attorney characterized the appeal as a missing 
records case.  He argued that the last remand from the Court 
had been based on the inability of the Secretary to locate 
documents in the file that had previously been of record.  He 
contended that the RO had been unable to locate the files 
that the Board had been unable to locate and submitted a 
request to the veteran to provide copies of them.  He alleged 
that as a result of mishandling, the file cannot now be 
reconstructed to the state it had been in 1972, 1973 or 1976.  
He maintained that since records that were in the file in the 
1970's are not there and that it is impossible to determine 
when they went in or came out, the absence of a response in 
the file as it stands today cannot be relied upon to show an 
abandonment of the prior claims.  The attorney argued that 
where records are not handled in accordance with the rule 
book, the presumption of regularity is not available to the 
VA.  

At the hearing, the veteran's attorney submitted a loose-leaf 
binder containing two schedules, A and B, listing documents 
deemed relevant to the case.  Schedule A includes "critical 
records in the C-file," identified by letters A through R, 
which had not been indexed or contained in the record on 
appeal before the Court.  The attorney explained that these 
were the records which would illustrate the claimed errors.  
Copies of documents A through R were tabbed and included in 
the binder.  Schedule B consisted of documents from the 
1970's deemed relevant to the appeal.

II.  Analysis -- Effective Date of Service Connection for 
PTSD

Legal Criteria.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2000), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided otherwise . 
. . the effective date of an award based 
on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase of compensation . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2001).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2001).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 1991). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2001).  A claim "means 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." Brannon v. West, 12 Vet. App. 32 
(1998); 38 C.F.R. § 3.1(p) (2001).  

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or a claim 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.158(a) 
(2001).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2001).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2001); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2001).

Initial matter - The Veterans Claims Assistance Act of 2000 

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was made law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The effective date provisions of the VCAA provide that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the VCAA, i.e., November 9, 
2000, or (2) filed before the date of the enactment of the 
VCAA and not final as of that date.  In a Memorandum issued 
in November 2000, the VA General Counsel determined that the 
provisions of Title 38 created or amended by the VCAA, other 
than 38 U.S.C. § 5107 but including the duty to assist 
provisions of 38 U.S.C. § 5103A, also apply to claims pending 
on the date of the enactment of the VCAA.  

The VCAA and its implementing regulation essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim, and also includes new notification provisions.  
Specifically, the VCAA requires that VA notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  

The provisions of the VCAA clearly apply to the present 
claim.  However, the record reflects that the veteran has 
been thoroughly and frequently informed of the requirements 
of the law and of the evidence required to substantiate his 
claim for an earlier effective date and to an individual 
unemployability rating before June 3, 1982.  The veteran is 
represented by an attorney who has submitted briefs and made 
oral hearing presentations addressing the specifics of the 
legal issues central to the appeal.  Likewise, there is no 
additional development of the evidence that remains to be 
performed.  

For clarification, it should be noted that the question of 
whether the duty to assist requirements of the VCAA have been 
satisfied in connection with the present appeal is separate 
from the question of whether any VA duty to assist existed 
during the period from 1973 through 1982, during which period 
the veteran has been found to have abandoned his service 
connection claim, and if so, whether such duty was satisfied.  
The latter question is the subject of dispute and will be 
discussed at length below.  For VCAA purposes it is 
sufficient to note that there remains no known Government or 
private evidence that VA has not made repeated efforts to 
obtain.  The adequacy of the development of the evidence has 
been discussed exhaustively at three hearings on appeal and 
in numerous letters and briefings by the veteran's attorney.  
At this point, no further avenues for the procurement of 
probative evidence are apparent.  The veteran has been given 
ample opportunity to submit additional material to VA and has 
regularly done so.  The veteran and his attorney made it 
clear at the most recent hearing that there is little 
likelihood at the present time of obtaining further 
information from the offices of Dr. Berg, Dr. Morris or Dr. 
Karalis concerning the original submission dates of the 
critical medical reports claimed to have been furnished to 
the VA during the 1970s.  The record was left open for 30 
days to allow for further efforts by the veteran to obtain 
such evidence but none was received.  In short, the Board 
finds that VA has fully met its duty to assist the veteran in 
the development of all facts pertinent to the claim.  Under 
such circumstances, no further assistance by either the Board 
or RO is required in order to comply with the requirements of 
the VCAA and its implementing regulation.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Adequacy and timeliness of response to requests for 
information  

When the original 1973 claim for service connection for a 
psychiatric disorder was reviewed by the RO in 1973, the 
record showed that the veteran had been seen for nervousness 
on one occasion during service but was psychiatrically normal 
at separation.  In the absence of a chronic psychiatric 
disability in service, evidence of a current disability and 
of continuity of symptomatology since service was needed to 
satisfy the requirements of 38 C.F.R. § 3.303(b), which was 
in effect in 1973 in substantially the same form as it is 
today.  The RO mailed a letter dated July 6, 1973, to the 
veteran's latest address of record to inform him of the 
evidence required and to advise him that the requested 
material had to be received by the VA within one year.  A 
second letter requesting this information was mailed to him 
on March 11, 1974.  These letters constituted legal notice 
that additional evidence was required, that no further action 
would be taken on his claim in the absence of a response, and 
that the submission of such evidence was subject to a one-
year deadline.  See 38 C.F.R. § 3.1(q) (The term "notice" 
means written notice sent to a claimant or payee at his or 
her latest address of record).  

The veteran filed a second application for service connection 
for a nervous disorder in November 1976 by submitting a VA 
Form 21-526.  A letter from the RO dated January 4, 1977, 
again advised him that no further action would be taken on 
his claim unless the specified evidence was received within 
one year.  

The veteran's claim file, which is quite extensive, contains 
no indication that evidence responsive to the July 1973, 
March 1974, or January 1977 RO letters was submitted to VA 
within the specified one-year reply periods or at any time 
before June 1982.  The portion of the file containing 
documents and evidence dated or received before 1982 does not 
include any of the medical reports or lay statements that the 
veteran claims to have submitted.  There is nothing to 
suggest that other evidence had once been of record but was 
later removed or misplaced.  The state of the record is 
consistent with a conclusion that the veteran failed to 
respond to the requests for the additional evidence required 
to adjudicate the 1973 and 1976 claims and thereby abandoned 
such claims within the meaning of 38 C.F.R. § 3.158.  Under 
that regulation, which was in effect throughout the period 
from 1973 to 1982, service connection cannot be granted for 
any period before the date on which the requested evidence 
was ultimately received in June 1982.  

The veteran acknowledges that he received the RO letters 
requesting evidence, but claims that he did, in fact, 
respond, beginning with submission of the July and August 
1973 statements from Dr. Morris and Dr. Berg, respectively.  
He maintains that he furnished both statements to VA shortly 
after their preparation.  He maintains that all of the 
requested documents or files bearing dates during the 1970s 
were submitted more or less contemporaneously with their 
dates, well within the VA filing deadline, but were either 
lost or maliciously destroyed.  

Allegations regarding the propriety of actions of VA 
personnel, including the obligation to maintain a proper 
file, must be evaluated in light of a presumption of 
regularity that supports the official acts of public 
officers.  "In the absence of clear evidence to the contrary, 
courts presume that [public officers] have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While Ashley 
dealt with regularity of procedures at the Board, the Court 
has applied the presumption to procedures at the RO level.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court 
specifically held that in Mindenhall that a statement of the 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  See also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

The evidence to rebut the presumption of soundness consists 
primarily of his own statements.  It is therefore significant 
that after the veteran reapplied for service connection in 
June 1982 he submitted statements in support of his claim 
regarding his military service and his symptoms but that he 
did not refer to prior submissions of documents.  His 
expressions of frustration were directed at the 
unavailability of service medical records rather than an 
alleged loss of records by VA.  If he had indeed supplied the 
VA with a "constant flow" of relevant evidence in response to 
the prior VA requests, it is reasonable to assume that he 
would have brought that fact to the attention of 
adjudicators.  His failure to raise objections concerning the 
contents of the file at that time is clearly relevant in 
determining the credibility of his present version of what 
transpired at that time.  

The veteran's allegations regarding the claimed submission of 
documents during the 1970's are couched in general language 
that for the most part does not provide specificity as to the 
dates and times of the claimed submissions of evidence.  His 
most specific accounts relate to the submission of medical 
reports to State welfare personnel at an office at 
4501 Broadway in Oakland which he claims were prompted by the 
suggestion of VA personnel.  That referral is not documented, 
though various documents in the file show the date-stamp of a 
State agency.  Even if it occurred, the filing of evidence 
with a non-VA agency is irrelevant to the adequacy of his 
compliance with VA records requests.  In any case, since the 
veteran's allegations concerning any submissions to VA cannot 
be accepted at face value for the purpose of rebutting the 
presumption of regularity, they do not strengthen his 
argument that his claims were not abandoned.  See Mindenhall, 
7 Vet. App. at 271. 

Furthermore, the veteran's description of what transpired 
during the 1970's contradicts an account that he gave at a 
May 1986 hearing to the effect that he had failed to follow 
through on his 1973 and 1976 claims even though he knew that 
it was necessary for him to do so.  The Board finds that his 
May 1986 account is more credible than his current testimony.  
At that time, the issue being adjudicated was service 
connection for the underlying PTSD disability.  Hence, he had 
no reason to anticipate, let alone calculate, the effect that 
his statement would have on a later claim for an earlier 
effective date if service connection were established.  The 
context of his admission thus heightens its credibility.  An 
additional contradiction to the veteran's current assertions 
is found in a brief filed by the veteran's then 
representative, the National Veterans Legal Services Project 
in 1993 in connection with an appeal to the Court.  The brief 
contains a summary of background events which acknowledges 
that the veteran had filed earlier claims but had not 
followed through on them.  This concession was also made at a 
time when there was no effective date issue to be resolved 
and is entitled to substantial credibility.  

As evidence of lack of administrative regularity, the veteran 
contends that VA has been negligent in maintaining his file.  
Such allegation begs the question of whether documents were 
in fact removed, and the only evidence on that point is found 
in the veteran's unsupported assertions.  Central to the 
Board's review therefore has been an attempt to ascertain 
whether there is independent corroboration of the alleged 
mishandling and, if so, whether any such mishandling affected 
the outcome of the adjudication at any time since 1982.  

As evidence of the alleged mishandling of his file, the 
veteran accuses the VA of maintaining his file in a state of 
disarray, arguing that it is now impossible to determine when 
documents entered the record or when they were removed.  With 
respect to the portion of the file containing evidence 
pertaining to the June 1982 reopened claim, the Board 
acknowledges that some of the relevant documents are not in 
chronological order according to their receipt date.  A large 
portion, perhaps three-quarters, of Volume 1 of the claims 
file consists of adjudicative documents and medical evidence 
dated and/or date-stamped during the period between the June 
1982 reopened claim and early 1984.  Also included are a 
number of documents that are either undated or are dated 
before June 1982 but were not date-stamped when received by 
the VA, including a statement from Dr. Green reporting 
findings on a December 1972 examination, a July 1973 report 
from Dr. Morris, an August 1973 report from Dr. Berg, a 
January 1977 statement from Dr. Karalis, an undated 
psychiatric opinion date-stamped by a California Agency in 
January 1977, clinical records and a medical statement from 
Dr. Gillette dated in November 1977, a psychological 
examination report from Dr. Lynch dated in December 1978, a 
May 1981 statement from Dr. Karalis, a May 1981 statement 
from S. Joseph, and a May 1982 medical report from Dr. 
Pothiawala.  

Of particular importance are several private medical 
statements discussed by a VA physician who performed a 
psychiatric examination of the veteran in November 1982, 
including reports from Dr. Morris, Dr. Berg, and Dr. Karalis 
which were cited by the Secretary as having been of record as 
of that date, notwithstanding the Board's finding in the 
vacated November 1997 decision that they were received in or 
about May 1983.  

Scrutiny of the placement of these documents in the file 
suggests that it is not possible to pinpoint the date of 
their receipt to any particular time, and the Board agrees 
with the veteran to that extent.  In the record as it exists 
today, these documents are found directly beneath a VA Form 
21-4138, Statement in Support of Claim, which was date-
stamped as received in May 1983, but it cannot be assumed 
that they were received at the same time as the Form 21-4138.  
They are not attached to that form, and there is no other 
indication, such as corresponding staple holes, that they had 
been attached to it at any previous time.  Their placement 
adjacent to the form may have been coincidental.  However, 
rejection of the May 1983 as the date of their receipt does 
not validate the allegation that the copies now in the file 
were not those originally submitted by the veteran but were 
additional copies received later.  In fact, it may be 
significant that the statements from Drs. Morris, Berg and 
Karalis, together with the statement from Dr. Pothiawala, are 
found directly on top of the report of the November 1982 VA 
psychiatric examination, and that these four reports, along 
with the report from Dr. Lynch, are precisely the medical 
statements discussed by the VA examiner.  Since the documents 
in this section of the file are not in strict chronological 
order, it is possible, even probable, that these documents 
were the very copies reviewed by the examiner in November 
1982.  But regardless of whether this is the case, the 
November 1982 examination report establishes only that the 
reports were of record as of that date.  In the absence of 
credible and persuasive evidence that earlier copies were 
submitted, there is no reasonable basis for a finding that 
the reports discussed by the examiner were in the file before 
June 1982, or that these or any of the other subsequently 
received documents were received within the receipt deadlines 
imposed by the 1973, 1974 and 1977 letters.  

To comply with the order of the Court, the Board is obligated 
to make a finding of fact as to the date of receipt of the 
documents discussed by the VA examiner.  Again, the fact that 
they were of record at the time of the November 1982 
examination and were not date-stamped does not establish that 
they were submitted to or received by VA on dates 
contemporaneous with their creation.  The most plausible and 
likely scenario emerging from the record is that the reports 
cited by the VA examiner were received at the time of or 
after the June 1982 reopened claim and were placed in the 
file in the order of their receipt, albeit without 
date-stamps in certain instances.  Thereafter, the file was 
disassembled on various occasions for photocopying.  That 
there may have been some rearrangement of documents does not 
by itself establish that any relevant documents were received 
before June 1982 or that any malfeasance occurred in the 
handling of the file.  Consequently, the Board bases the 
present decision on a finding that no evidence complying with 
the RO's 1973, 1974 or 1977 request letters was received 
before June 3, 1982, and that the specific reports cited at 
the November 1982 VA examination were received either in June 
1992 or at some point between June 1982 and November 1982.  

The veteran's further contention that the veteran's entire 
file is tainted to such a degree that it cannot be used as 
the basis for fact-finding is directed in large part at the 
remaining nine volumes of the record containing documents 
added to the record in 1984 and afterward.  In a well-
intentioned effort to focus the Board's attention on 
particular documents in an appellate record that the 
undersigned had previously characterized as "unmanageable" 
(see March 1987 hearing transcript, page 35), the veteran's 
attorney has prepared a binder of documents which he deems 
relevant and persuasive, to which exhibits consisting of 
copies of the documents are attached.  The effect of this 
submission, however, is to add more copies of documents to a 
voluminous record that is already replete with document 
copies and which contains a number of document lists.  The 
exhibit that would have been most useful to the Board was 
conspicuously absent, namely, a comprehensive list of the 
specific documents that are claimed to have been once on file 
but later removed.  The Board has had to glean this 
information to the extent possible from hearing testimony and 
written submissions, including pleadings filed with the 
Court.  The exhibits contained in Schedule A include various 
Court pleadings and a counterdesignation of the record filed 
in August 1993 which lists many individual documents, only 
some of which are clearly relevant to the present issue.  The 
remaining documents consist primarily of copies of 
correspondence between the veteran and the RO regarding 
attempts to locate records and correspondence mailed by the 
attorney to the Board.  

The question of missing records was first brought to light in 
1993 during the process of preparing a designation of the 
record and a counter designation of the record for the 
purpose of an appeal to the Court of a June 1992 Board 
decision denying service connection for headaches and 
hypertension.  The Secretary moved for a remand of the case 
to the Board following receipt of a counterdesignation from 
the veteran which included a number of "VA-generated" 
documents that predated the Board decision at issue and which 
could not be located in the claims file.  The Court granted 
the motion, and, pursuant to the Court's order, the Board 
remanded the appeal to the RO in May 1994 for further 
development of the evidence.  The 1993 counterdesignation 
includes "VA-generated" medical records dated from December 
1981 as well as what appear to be private medical records 
dated in 1985 or subsequently.  Other records claimed to have 
been submitted previously which are now absent from the 
record include a medical statement dated in 1973 from 
Dr. Rossman, a report from Dr. Baker, records dated in 1990 
from the Shoreline Clinic, and a copy of the 1983 decision of 
a Social Security Administration administrative law judge 
which restored the veteran's benefits.  

The Board has been unable to find any independent 
corroboration of the assertion that the various items of 
private medical evidence noted in the preceding paragraph 
were ever submitted to the VA, nor can the possibility that 
the private records listed in the counterdesignation were 
never of record at the RO be ruled out.  All that is certain 
is that they were not of record in 1993.  In view of the 
Secretary's concession, the Board will assume that the above-
referenced VA documents were included in the claims file at 
some time before the 1992 Board decision.  

However, even if the Board assumes, arguendo, that the 
presumption of administrative regularity is rebutted with 
respect to the maintenance of the evidence of record for 
adjudicative purposes, the effect of such rebuttal is merely 
to remove the presumption as a basis for assuming that proper 
VA administrative practices were followed.  The failure to 
maintain a proper file does not by itself constitute 
substantive evidence favorable to the veteran or remove the 
requirement that the positive and negative evidence relevant 
to the claim be at least in relative equipoise with respect 
to the question of whether his response to the records 
requests in 1973, 1974, and 1977 was adequate and timely.  
The absence of the presumption does not establish that the 
evidentiary record pertaining to the period from 1973 to 1982 
is defective, only that it cannot be presumed to be regular.  

In the circumstances of the present case, the Board finds 
that the loss or misplacement of the cited documents does not 
destroy all usefulness of the file for the purpose of 
resolving the present issue.  The VA documents which were 
accepted by the VA Secretary as missing date from no earlier 
than 1981 have no relevance to the question of whether the 
veteran made an adequate timely response to the 1973, 1974, 
and 1977 request letters.  Nor does the Board accept the 
proposition that, because VA lost records dated in the 1980's 
and afterward, it must have lost earlier documents as well.  
Even assuming VA lost records dated in the 1980's, there is 
no indication when records may have been lost.  The fact that 
a very small portion of the evidence pertaining to headaches 
and hypertension was missing when the record on appeal was 
prepared in 1993 has been considered, but, for the reasons 
indicated herein, does not demonstrate that the veteran 
entered timely responses in 1973, 1974, or 1977.  The status 
of the file at one point in time is of little value with 
regard to inferences as to the status of the file at some 
earlier time.  

The veteran argues that once VA lacks the benefit of the 
presumption of regularity, his testimony regarding the 
submission of documents constitutes the best available 
evidence as to his compliance with the request letters.  
However, the argument presumes both the credibility of his 
testimony as well as a total lack of evidentiary value of the 
record as it exists today.  For the above-stated reasons, the 
Board finds that the veteran's testimony regarding alleged 
submissions not to be credible, and finds that the record 
does contain some evidentiary value with regard to the 
question at hand.  In order for the veteran's testimony to 
constitute the best evidence, the record would have to 
display a degree of disorder, derangement, and general havoc 
that simply is not demonstrated.  Likewise, his allegations 
of VA employee misconduct are not credible.  His accusation 
that someone at the San Francisco Regional Office "had it in 
for him" is unsupported and unverifiable.  The extent of the 
alleged file tampering encompasses a span of many years and 
involves two regional offices and is clearly beyond the power 
and opportunity of one individual to create.  Such an effort 
would have to have involved a number of individuals at two 
regional offices working in concert with each other, in 
contravention of the law and for an undefined but malevolent 
purpose.  In the absence of credible evidence suggesting that 
such is the case, allegations of malfeasance do not serve to 
impugn the credibility of the current file.  As a further 
general comment, the Board would add that it defies 
credibility that the repeated submissions of large quantities 
of documents by both the veteran and people acting on his 
behalf such as to constitute a "constant flow" of evidence 
over an extended period of time would fail to result in the 
addition of even one relevant document to the file during the 
period critical to this appeal.  

Duty to assist.  

The veteran and his attorney have argued at length that the 
alleged failure of VA to conduct a VA examination in 1973 or 
1976 or to obtain certain documentary evidence such as 
physicians' reports, private medical records, medical records 
in the possession of the California State agency, and Social 
Security Administration records violated VA's duty to assist 
and constituted grave procedural errors in the adjudication 
of the veteran's 1973 and 1976 claims.  

The concept of a duty to assist is of recent vintage.  The 
phrase entered the lexicon of VA benefits adjudication in 
1989 as the result of the enactment of the Veterans Judicial 
Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 4105 
(1988), which, among other changes, established the United 
States Court of Veterans Appeals (later renamed the United 
States Court of Appeals for Veterans Claims), and granted VA 
benefits claimants the right to appeal adverse determinations 
to that Court.  Under the VJRA, the preliminary requirement 
for establishing entitlement to any VA benefit was that the 
applicant submit claims sufficient to justify a belief by a 
fair and impartial individual that the claim was well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court 
subsequently held that where a claim was not well grounded, 
VA was prohibited from assisting a claimant.  Morton v. West, 
12 Vet. App. 477 (1999), request for en banc consideration 
denied, 13 Vet. App. 285 (1999) (per curiam).  

Under the VJRA, where the threshold requirement of filing a 
well-grounded claim was met, VA was required by a statute to 
provide assistance in developing the evidence to support such 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  Technical 
rules defining the nature of the VA duty that evolved from 
decisions of the Court required procurement of records 
relevant to the appeal.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  A thorough and contemporaneous examination was 
required, including, if necessary, an examination by a 
specialist.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Under the VJRA, 
regardless of whether a claim was well grounded and thus 
subject to the duty to assist under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), VA was obligated 
to obtain relevant records in the possession of the Federal 
Government.  38 U.S.C.A. § 5106 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.159(b) ("When information sufficient to identify 
and locate necessary evidence is of record, [VA] shall assist 
a claimant by requesting, directly from the source, existing 
evidence which is either in the custody of military 
authorities or maintained by another Federal agency").  See 
also Counts v. Brown, 6 Vet. App. 473 (1994), and Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  

As discussed above, the VCAA, which became law on November 9, 
2000, eliminated the well-grounded claim requirement but 
expanded the duty to assist, the satisfaction of which was 
made mandatory in all cases.  

The status of the duty to assist before the 1989 effective 
date of the VJRA has not received extensive judicial comment.  
In Caffrey v. Brown, 6 Vet. App. 377 (1994), Judge Steinberg, 
concurring in part and dissenting in part, summarized the 
history of the duty to assist as it applied to that appeal:  

The current statutory duty to assist in 38 U.S.C. 
§ 5107(a) was not enacted until 1988 (then as § 
3007(a)) when it was added by the Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 
103(a), 102 Stat. 4105, 4106 (1988) ("[Secretary] 
shall assist such a claimant [one who has 
submitted well-grounded claim] in developing the 
facts pertinent to the claim").  However, that 
enactment merely codified a regulatory obligation 
in 38 C.F.R. § 3.103(a) (1987) that had existed 
since 1972 and that had provided, in terms 
indistinguishable from those later enacted in 
section 5107(a), that "it is the obligation of 
[VA] to assist a claimant in developing the facts 
pertinent to his [or her] claim."  

Judge Steinberg's view - that since at least the 1972 
promulgation of 38 C.F.R. § 3.103(a) there existed a duty to 
assist comparable to that later found in 38 U.S.C.A. 
§ 5107(a) under the VJRA - was set forth in a dissenting 
opinion and thus did not represent the holding of the Court.  
This dissenting opinion has not been expressly adopted by the 
Court since then, though the analysis is instructive to the 
Board.  

It is by no means certain, therefore, that the specific 
actions now alleged by the veteran and his attorney as 
required assistance under the circumstances alleged in this 
case would have been mandatory before enactment of the VJRA.  
In any event, even if it is assumed for argument, but not 
conceded, that the specified actions were mandatory and that 
failure to perform them breached the duty to assist, no right 
to receive compensation from an earlier date would arise 
since the Court has held, in a case involving a CUE issue, 
that a failure to fulfill the duty to assist cannot 
constitute CUE.  Caffrey, 6 Vet. App. 377.  In the present 
case, arguments alleging duty to assist deficiencies rather 
than CUE are even less compelling since the claim never 
proceeded to actual adjudication on the merits.  Further, 
there is no authority in the law for the proposition that VA 
failure to fulfill the duty to assist immunizes a claim from 
being abandoned within the meaning of 38 C.F.R. § 3.158.  VA 
was under no obligation to adjudicate the veteran's 1973 or 
1976 claims following his failure to respond adequately to 
requests for evidence.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  In addition, the best interpretation of judicial 
precedent, as argued by the Secretary in the most recent 
appeal to the Court, is that duty to assist considerations 
would be "trumped" by a finding of abandonment in the earlier 
claims.  See Morris, 1 Vet. App. 260 (a claimant has the 
responsibility of cooperating with VA in gathering any 
evidence necessary to prosecute the claim).

The duty to assist contentions on appeal focus on the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in the case of Hayre v. 
West, 188 F.3d 1327, 1333 (Fed. Cir. 1999), which further 
enlarged the duty to assist by introducing the concept of 
grave procedural error as a mechanism for curing duty to 
assist violations in limited circumstances.  "Grave 
procedural error" is to be distinguished from "clear and 
unmistakable" error (CUE) within the meaning of 38 C.F.R. 
§ 3.105.  CUE is by definition a collateral attack on a final 
determination.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In Hayre the Federal Circuit created a nonstatutory means to 
obtain review of a previously denied claim in certain 
instances where CUE is not present but the duty to assist has 
not been satisfied.  The Federal Circuit found that, although 
a breach of the duty to assist is not the type of error that 
can provide the basis for a CUE claim, a RO or Board decision 
involving grave procedural error is not final for purposes of 
direct appeal.  As a result of Hayre, a breach of the duty to 
assist consisting of VA failure to obtain pertinent service 
medical records specifically requested by the claimant and 
failure to provide the claimant notice explaining the 
deficiency is a procedural error of a gravity at least 
comparable to CUE and vitiates the finality of a prior 
decision for purposes of direct appeal.  In Tetro v. Gober, 
14 Vet. App. 100 (2000), the Court applied the ruling from 
Hayre to Social Security Administration records, finding that 
failure to obtain such records likewise constituted grave 
procedural error.  Other examples of grave procedural error 
recognized by the Court as cited in Tetro are found in 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond); 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

However, in Simmons v. West, 13 Vet. App. 501, 506-09 (2000), 
the Court distinguished the breach of duty to assist in Hayre 
and Tetro, which consisted of failure to obtain existing 
government records, from a breach of the duty to assist by 
affording a VA examination, finding that the latter did not 
vitiate the finality of the decision.  A "garden variety" 
breach of the duty to assist that does not rise to the level 
of grave procedural error does not toll finality of prior 
denials.  Simmons, 
13 Vet. App. at 506-09.  See also Hurd v. West, 13 Vet. App. 
449 (2000) (breach of duty to assist vitiates finality of 
otherwise final VA decision only if it is the type of "grave 
procedural error" contemplated in Hayre, such as failure to 
obtain records in government control).  

The veteran's testimony and the attorney's oral and written 
presentations have raised questions of alleged administrative 
impropriety that have been characterized variously as CUE, 
grave procedural error, or just plain error.  Included among 
them are such matters as incorrect fact-finding, ignoring 
evidence, failure to adjudicate the veteran's entitlement to 
service connection, failure to adjudicate individual 
unemployability, failure to provide an adequate statement of 
reasons and bases, failure to resolve reasonable doubt in the 
veteran's favor, failure to account for evidence favorable to 
the veteran's claim, and misstatements of fact, particularly 
assertions by the RO to the effect that the veteran's service 
medical records did not show treatment for psychiatric 
problems during service.  None of these deficiencies, if 
shown, fall within the limited category of adjudicative 
shortcomings addressed in Hayre and Tetro, which is limited 
to breaches of the duty to assist.  Only the specific and 
narrowly defined duty to assist violations identified in the 
case law may be regarded as grave procedural error.  A 
"garden variety" breach of the duty to assist does not rise 
to the level of grave procedural error which would toll 
finality of prior denials.  Simmons at 506-09.  

The veteran has cited the RO's failure to order a VA 
psychiatric examination in 1973 or 1976 as a duty to assist 
violation warranting an earlier effective date.  However, the 
decision in Simmons specifically excluded the failure to 
schedule a VA examination as an example of grave procedural 
error.  See also Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
July 20, 2001) (the alleged VA failure to schedule a proper 
medical examination did not violate the duty to assist such 
as to render a 1952 rating decision non-final due to grave 
procedural error).  The RO, it should be noted, acted 
properly in declining to schedule an examination on the basis 
of the record as it existed in 1973 and 1976.  The applicable 
VA regulation, 38 C.F.R. § 3.326, as in effect at the time of 
both claims, provided that a VA examination would be 
authorized where there was a "reasonable probability of a 
valid claim" and that a "reasonable probability" was to be 
concluded from "the facts of the situation including medical 
and lay evidence," among other considerations.  The term was 
to be interpreted liberally to permit simultaneous 
development of evidence "including requests for examinations 
and for service records."  In considering the propriety of 
requesting an examination, the rating board took into account 
the provisions of 38 C.F.R. § 3.303, which require either 
that a disorder be shown to have been chronic in service or 
that continuity of symptomatology since service be 
documented.  Even if the RO's letters to the veteran had 
expressly acknowledged the existence of complaints of 
nervousness in service and the treatment with Valium, that 
information was not sufficient to establish that the disorder 
was chronic during service, especially in light of the 
absence of psychiatric pathology at separation.  Evidence of 
post-service psychiatric disability and of a connection 
between any such disability and the complaints in service was 
required.  On the basis of the information before it, the RO 
cannot be faulted for concluding that the "facts of the 
situation" did not demonstrate a "reasonable probability of a 
valid claim" and for requesting such information from the 
veteran before ordering an examination.  The decision not to 
order an examination did not violate any duty to assist 
existing at that time.  To the contrary, by informing the 
veteran of the need to submit further evidence and offering 
him a period of time in which to submit it, the RO was in 
fact acting in fulfillment of the duty to assist.  

As a result of information provided in the 1976 claim for 
service connection, the RO did, as charged by the veteran, 
have actual knowledge of the veteran's November 1976 
application for Social Security benefits.  If the case had 
proceeded to actual adjudication, the RO's failure to obtain 
any evidentiary material on file with the Social Security 
Administration before proceeding to review the merits of the 
claim would indeed have constituted grave procedural error 
within the Hayre-Tetro definition.  If the veteran had 
responded to the request for information, presumably the 
further evidentiary development that would have ensued would 
have included a request to the Social Security 
Administration, in addition to the scheduling of a VA 
examination.  By failing to provide an adequate response to 
the request letters, the veteran effectively forfeited any 
right to assert Hayre and Tetro as a basis for revising the 
effective date of the later award.  

Likewise, the RO's failure to request medical evidence in the 
possession of the State welfare agency was at most a garden 
variety failure of the duty to assist, to the extent that 
such a duty applied, even if it were shown that it had actual 
notice of the existence of such records in 1973 and 1976.  

The veteran has also disputed the adequacy of the RO's 
request for service medical records, arguing that a more 
persistent effort might have resulted in procurement of 
records relating to a psychiatric hospitalization in service 
which is elsewhere undocumented.  The Board is not persuaded 
that the original request for service medical records was 
inadequate.  Though it did not specifically note the need for 
records pertaining to the period of Vietnam service or 
relating to a psychiatric hospitalization, such a request was 
implicit in a request for all service medical records 
pertaining to the entire period of service from 1969 to 1971.  
The request does not specifically identify the National 
Personnel Records Center (NPRC) as the facility to which the 
request was made, but it is not the obligation of VA to 
instruct the service department regarding the locations where 
searches for documents should be performed.  It was 
sufficient that the request was directed to the service 
department.  Again, however, whether the RO's efforts were 
sufficient to satisfy Hayre are irrelevant in the absence of 
RO adjudication of the veteran's claim.  

The best interpretation of the status of the pre-VJRA duty to 
assist and of the requirements of Hayre-Tetro line of cases 
is that the RO had the discretion to refrain from further 
development of the private evidence and the scheduling of a 
VA examination pending receipt of further evidence from the 
veteran; that suspending adjudication of the claim in the 
absence of the requested evidence was proper; and that, in 
the absence of full adjudication of the claim, the Hayre-
Tetro cases do not provide a basis for present adjudication 
of the veteran's entitlement for any period before the 
reopening of the claim in 1982.  

Mental capacity.  The veteran's attorney has argued on a 
number of occasions that the RO has never taken into account 
the veteran's severe mental disability when considering the 
adequacy of his responses to the letters requesting 
additional information, though the veteran himself indicated 
at his hearing that he was not requesting that he be given 
any slack because of total disability.  It is relevant in 
this regard that the Court has held, in a case involving a 
request for an earlier effective date for compensation for 
PTSD, that a claimant's mental capacity does not trigger a 
heightened duty to assist under either the statute or 
existing case law.  Stadin v. Brown, 8 Vet. App 280, 285-6 
(1995).  

III.  Entitlement to a TDIU before June 3, 1982.  

A TDIU is assigned when the evidence establishes that 
service-connected disability prevents a veteran from 
maintaining gainful employment consistent with his education 
and occupational experience.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

Although compensation has been awarded to the veteran at the 
100 percent rate for the period since June 1982, the veteran 
claims that he was unemployable by reason of psychiatric 
disability throughout the entire period since his discharge 
from the first of his two periods of active service.  He 
argues that his unemployability was known to VA as the result 
of medical evidence that he claims to have submitted and that 
VA never adjudicated the formal individual unemployability 
claim filed in 1976.  However, before the question of 
employability can be considered, the service-connected 
disabilities must be evaluated at a level that satisfies the 
criteria established by regulation.  Under 38 C.F.R. § 
4.16(a) (2001), those criteria are met when one disability is 
ratable at 60 percent or more, or when two or more 
disabilities are ratable at 40 percent or more, with 
sufficient additional disability to raise the combined rating 
to 70 percent or more.  The regulation was essentially the 
same in 1973 and 1976.  

The record confirms that an individual unemployability claim 
was pending since at least 1976, and the law recognizes that 
informal claims for an individual unemployability rating may 
arise in other circumstances.  See 38 C.F.R. §§ 3.155, 157 
(2001); Servello v. Derwinski, 3 Vet. App. 196 (1992).  With 
respect to individual unemployability, the Court has held 
that "if the veteran has a certain level of schedular rating 
for a service-connected disability or disabilities and if the 
veteran presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to [an individual 
unemployability rating], which is a 100 percent rating."  
Coyalong v. West, 12 Vet. App. 524, 531 (1999) (citing Norris 
(Robert) v. West, 12 Vet. App. 413, 417-18 (1999)).

However, the threshold requirement for establishing 
entitlement to a TDIU is that the disability or disabilities 
resulting in unemployability be adjudicated as service 
connected.  In the present case, the grant of service 
connection extends back no further than June 1982.  Although 
at least one claim for an individual unemployability rating 
was filed before June 1982, an individual unemployability 
rating cannot be assigned for any period before the effective 
date of the service-connected disability on which it is 
based.  

The existence of disability causing unemployability before 
June 1982 is not by itself determinative of eligibility for a 
total rating based on individual unemployability.  It is 
necessary that entitlement be adjudicated in accordance with 
the requirements of the law.  Those requirements include not 
just the filing of a claim, but the establishment of service 
connection for the underlying disability.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 
10 Vet. App. 343 (1997)).  For the reasons discussed at 
length in this decision, the record does not permit the 
granting of service connection for a psychiatric disorder for 
any period before June 1982.  Consequently, the Board's 
decision herein as to the effective date for the PTSD award 
stands as an insurmountable obstacle to the veteran's attempt 
to establish entitlement to an individual unemployability 
rating for any period before June 1982.  

The Board's decision with respect to the individual 
unemployability rating is not affected by the change in the 
law effectuated by the VCAA.  Although the RO has not yet had 
an opportunity to consider whether any additional 
notification or development action regarding individual 
unemployability is required under the VCAA (see Bernard v. 
Brown, 4 Vet. App. 384 (1993), and VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92)), it is the law, and not the facts, which is 
dispositive of the issue.  The claim must be denied as a 
matter of law, and consideration under the provisions of the 
VCAA would not change that result.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

An effective date earlier than June 3, 1982, for the grant of 
service connection for PTSD is denied.  

An award of a TDIU before June 3, 1982, is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

